Exhibit 10.21
SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
          THIS SECOND AMENDMENT, dated as of December 17, 2009 (this
“Amendment”), to the Credit Agreement referred to below, by and among IM US
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), the other
Loan Parties signatory hereto (the “Loan Parties”), INVERNESS MEDICAL
INNOVATIONS, INC., a Delaware corporation (“Holdings”), the Lenders signatory
hereto (collectively, the “Lenders”) and GENERAL ELECTRIC CAPITAL CORPORATION,
as collateral agent and administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders
and L/C Issuers party thereto from time to time, Citizens Bank of Massachusetts,
Fifth Third Bank, and Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as Co-Documentation Agents, UBS Securities
LLC, as Joint Lead Arranger and Sole Bookrunner, are parties to that certain
First Lien Credit Agreement, dated as of June 26, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
          WHEREAS, the Borrower has requested, and the Administrative Agent and
Required Lenders have agreed, to provide for certain amendments to the Credit
Agreement, on the terms and subject to the conditions set forth herein.
          NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein, including
in the recitals, shall have the meanings ascribed to them in the Credit
Agreement.
          2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as of the Second Amendment Effective Date (as hereinafter defined) as
follows:
          (a) Section 8.3(k) of the Credit Agreement is hereby amended by
replacing the figure “$100,000,000” therein with the figure “$250,000,000”.
          (b) Section 8.4(e) of the Credit Agreement is hereby amended by
amending and restating the proviso thereof as follows:
“provided, however, that the aggregate consideration received for all such Sales
made after the Closing Date shall not at any time exceed $250,000,000;”
          (c) Section 8.5(b) of the Credit Agreement is hereby amended by
amending and restating such Section 8.5(b) as follows:
“(b) dividends and distributions declared and paid on the common Stock or any
preferred Stock of any Group Member ratably to the holders thereof and payable
only in common Stock of such Group Member (and cash payments in lieu of issuance
of fractional shares in connection therewith);”
          (d) Section 8.5(d) of the Credit Agreement is hereby amended by
amending and restating such Section 8.5(d) as follows:

 



--------------------------------------------------------------------------------



 



“(d) (i) conversion or exchange of preferred stock of Holdings or convertible
Indebtedness (including the Subordinated Convertible Notes) into or for common
stock of Holdings (and cash payments in lieu of issuance of fractional shares in
connection therewith) and (ii) payments in respect of (including Permitted
Refinancings of) convertible Indebtedness permitted by Section 8.6.”
          (e) Section 8.6(f) of the Credit Agreement is hereby amended by
amending and restating such Section 8.6(f) as follows:
“(f) convert or exchange the Subordinated Convertible Notes or any other
convertible Indebtedness into or for common stock of Holdings (and cash payments
in lieu of issuance of fractional shares in connection therewith).”
          3. Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
          4. Representations and Warranties. To induce the Administrative Agent
and the Required Lenders to enter into this Amendment, each of Holdings, the
Borrower and the other Loan Parties represents and warrants to the
Administrative Agent, the Lenders and the L/C Issuers on and as of the Second
Amendment Effective Date that:
          (a) The execution, delivery and performance by the Borrower and
Holdings of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”), and the
acknowledgment of this Amendment by the other Loan Parties signatory hereto:
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of the holders of its
Securities), (ii) do not (A) contravene such Loan Party’s Constituent Documents,
(B) violate any Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, any material Contractual Obligation of any Loan Party
or any of their respective Subsidiaries, other than those which could not
reasonably be expected to have either individually or in the aggregate, a
Material Adverse Effect, or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of their respective
Subsidiaries and (iii) do not require any Loan Party or any of their respective
Subsidiaries to obtain any Permit of, or make any filing with, any Governmental
Authority or obtain any consent of, or notice to, any Person, prior to the
Second Amendment Effective Date or, if not obtained, made or complied with, such
failure could not, reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect.
          (b) This Amendment has been duly executed and delivered by or on
behalf of the Borrower and Holdings and acknowledged by each other Loan Party.
          (c) Each of this Amendment and the Amended Credit Agreement is the
legal, valid and binding obligation of the Borrower and Holdings and is
enforceable against the Borrower and Holdings in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors’
rights generally or by general equitable principles relating to enforceability.
          (d) No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

2



--------------------------------------------------------------------------------



 



          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against such Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Loan Party’s right or power to enter into or perform any of its obligations
under this Amendment, the Amended Credit Agreement, or any other Loan Document
to which it is or will be, a party, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken thereunder, or (ii) has a reasonable risk of being determined adversely to
such Loan Party and that, if so determined, could reasonably be expected to have
a Material Adverse Effect after giving effect to this Amendment.
          (f) The representations and warranties of the Loan Parties set forth
in any Loan Document are true and correct in all material respects (provided
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation is true and correct in all respects) on and as
of the date hereof or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date
          5. No Waivers/Consents/Amendments. Except as expressly provided
herein: (a) the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms, and (b) this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which the Administrative Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented and otherwise modified from time to time.
          6. Affirmation of Obligations. Each of the Loan Parties hereby
acknowledges, agrees and affirms: (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such Liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.
          7. Outstanding Indebtedness; Waiver of Claims. Each of the Loan
Parties hereby acknowledges and agrees that as of December 17, 2009, (a) the
principal amount outstanding of the Revolving Loan is $142,000,000, (b) the
principal amount outstanding of the Initial Term Loan is $879,750,000 and
(c) the principal amount outstanding on the Incremental Term Loan is
$73,687,500. Each of the Borrower and the other Loan Parties hereby waives,
releases, remises and forever discharges the Administrative Agent, any Lender,
any L/C Issuers and each other Indemnitee from any and all claims, suits,
actions, investigations, proceedings or demands arising out of or in connection
with the Credit Agreement or any other Loan Document (collectively, “Claims”),
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which the Borrower or any other Loan Party ever had, now has or might
hereafter have against the Administrative Agent, any Lender, any L/C Issuer or
any other Indemnitee which relates, directly or indirectly, to any acts or
omissions of the Administrative Agent, any Lender, any L/C Issuer or any other
Indemnitee on or prior to the Second Amendment Effective Date; provided, that
neither the Borrower nor any other Loan Party waives any Claim solely to the
extent such Claim relates to the Administrative Agent’s or any Lender’s gross
negligence or willful misconduct.
          8. Fees and Expenses. The Borrower and Holdings agree to pay to the
Administrative Agent on the Second Amendment Effective Date for the benefit of
each Lender executing this Amendment, a consent fee equal to 5 basis points of
the aggregate amount of such Lender’s

3



--------------------------------------------------------------------------------



 



Revolving Credit Commitment and Pro Rata Outstandings of the Initial Term Loan
and the Incremental Term Loan (the “Consent Fee”). The Borrower hereby
reconfirms its obligations pursuant to Section 11.3 of the Credit Agreement to
pay and reimburse the Administrative Agent for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.
          9. Amendment Effectiveness. Upon satisfaction in full in the judgment
of the Administrative Agent of each of the following conditions, this Amendment
shall be deemed effective as of December 17, 2009 (the “Second Amendment
Effective Date”):
          (a) Amendment. The Administrative Agent shall have received copies of
signature pages to this Amendment, duly executed and delivered by the
Administrative Agent, the Borrower, Holdings and the Required Lenders, and
acknowledged by each of the other Loan Parties, with originals to follow
promptly thereafter.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on such date: (i) the representations and warranties
set forth in any Loan Document shall be true and correct in all material aspects
(provided that if any representation is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Second Amendment Effective Date, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date, and (ii) no Default or Event of Default shall be continuing.
          (c) Payment of Costs and Expenses. The Borrower shall have paid to the
Administrative Agent, for the account of the Administrative Agent, its Related
Persons or any Lender, all fees and reimbursement of costs or expenses, in each
case, due and payable under the Loan Documents on or before the Second Amendment
Effective Date (including, without limitation, reasonable legal fees and
expenses of the Administrative Agent and the Consent Fee).
          (d) Amendment to Second Lien Credit Agreement. The Administrative
Agent shall have received two (2) copies of the First Amendment to Second Lien
Credit Agreement, dated as of the date hereof, duly executed and delivered by
the parties signatory thereto and effective in accordance with the terms hereof.
          10. Governing Law. This Amendment, and the rights and obligations of
the parties hereto, shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
          11. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

            IM US HOLDINGS, LLC, as Borrower
      By:   /s/ David Teitel         Name:   David A. Teitel        Title:  
President          INVERNESS MEDICAL INNOVATIONS, INC., as a Guarantor
      By:   /s/ David Teitel         Name:   David A. Teitel        Title:  
Chief Financial Officer and Treasurer     

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as
Administrative Agent and Lender
      By:   /s/ Ryan Guenin         Name:   Ryan Guenin        Title:   Its Duly
Authorized Signatory     

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



          Each of the undersigned Loan Parties hereby (i) acknowledges this
Amendment and (ii) confirms and agrees that its obligations under the Loan
Documents shall continue without any diminution thereof and shall remain in full
force and effect on and after the effectiveness of this Amendment:
ACKNOWLEDGED, CONSENTED and AGREED to as of the date first written above:
ALERE LLC
ALERE HEALTHCARE OF ILLINOIS, INC.
ALERE HEALTH IMPROVEMENT COMPANY
ALERE HEALTH SYSTEMS, INC.
ALERE MEDICAL, INC.
ALERE WELLOLOGY, INC.
ALERE WOMEN’S AND CHILDREN’S HEALTH, LLC
AMEDITECH INC.
APPLIED BIOTECH, INC.
BINAX, INC.
BIOSITE INCORPORATED
CHOLESTECH CORPORATION
FIRST CHECK DIAGNOSTICS CORP.
FIRST CHECK ECOM, INC.
FREE & CLEAR, INC.
GENECARE MEDICAL GENETICS CENTER, INC.
HEMOSENSE, INC.
INNOVACON, INC.
INNOVATIVE MOBILITY, LLC
INSTANT TECHNOLOGIES, INC.
INVERNESS MEDICAL, LLC
INVERNESS MEDICAL — BIOSTAR INC.
INVERNESS MEDICAL INNOVATIONS NORTH AMERICA, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
ISCHEMIA TECHNOLOGIES, INC.
IVC INDUSTRIES, INC.
MATRITECH, INC.
OSTEX INTERNATIONAL, INC.
QUALITY ASSURED SERVICES, INC.
REDWOOD TOXICOLOGY LABORATORY, INC.
[SIGNATURE PAGE TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



RTL HOLDINGS, INC.
SELFCARE TECHNOLOGY, INC.
SPDH, INC.
TAPESTRY MEDICAL, INC.
WAMPOLE LABORATORIES, LLC
ZYCARE, INC.

                  By:   /s/ David Teitel         Name:   David A. Teitel       
Title (respectively): Vice President and Treasurer;
Vice President, Finance; Vice President, Finance;
Vice President and Treasurer; Vice President and
Treasurer; Vice President, Finance; Vice President,
Finance; General Manager; Vice President; Vice
President, Finance; Vice President, Finance; Vice
President, Finance and Chief Financial Officer; Vice
President, Finance; Vice President; Vice President,
Finance and Treasurer; Vice President and Treasurer;
Treasurer; Vice President, Finance; Chief Financial
Officer; Vice President, Finance; Vice President,
Finance; Vice President, Finance; Vice President,
Finance; President; Vice President, Finance; Vice
President; Vice President, Finance; Vice President,
Finance; Chief Financial Officer; Vice President,
Finance; Vice President, Finance; Vice President,
Finance; President; Vice President, Finance; Vice
President; Chief Financial Officer and Treasurer     

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MATRIA OF NEW YORK, INC.
      By:   /s/ Tom Underwood         Name:   Tom Underwood        Title:  
President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]

 